STATE OF MICHIGAN

                           COURT OF APPEALS



ESTATE OF DOUGLAS SHINDORF,                                        UNPUBLISHED
                                                                   November 8, 2016
              Plaintiff-Appellee,
and

DEBRA SHINDORF,

              Plaintiff,

v                                                                  No. 328222
                                                                   Saginaw Circuit Court
BRANDI BITTERMAN,                                                  LC No. 14-024186-NO

              Defendant,
and

DENNIS BITTERMAN,

              Defendant-Appellant.


CHERYL BOLF,

              Plaintiff-Appellee,

v                                                                  No. 328223
                                                                   Saginaw Circuit Court
DENNIS BITTERMAN,                                                  LC No. 14-024185-NO

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        The circuit court summarily dismissed the plaintiffs’ complaints underlying these
consolidated appeals. Defendant Dennis Bitterman challenges the court’s decision to give
plaintiffs extra time to seek reconsideration of those orders. As reconsideration was not granted
in either case, we can fashion no remedy. We therefore affirm completely in Docket No. 328223

                                               -1-
and in part in Docket No. 328222. However, the circuit court should have considered Mr.
Bitterman’s request for sanctions in Docket No. 328222. Accordingly, we remand for further
proceedings.

                                       I. BACKGROUND

        According to defendant Dennis Bitterman, there is no love lost between attorney James
Shaw, who represents the plaintiffs in these consolidated appeals, and the Bitterman family. In
2013, Dennis Bitterman’s wife, Shannon Bitterman, initiated a Freedom of Information Act suit
against the Village of Oakley to uncover an alleged scheme whereby citizens donated money to a
police fund to secure appointments as reserve police officers. See Bitterman v Oakley Village,
309 Mich. App. 53; 868 NW2d 642 (2015). Shaw represented the Oakley Village police chief
during that time.

        Mr. Bitterman asserts that Shaw filed the current lawsuits on behalf of village clerk
Cheryl Bolf and former village council president Douglas Shindorf and his wife out of revenge.1
In their defamation and intentional infliction of emotional distress complaints, Bolf and the
Shindorf plaintiffs accused Mr. Bitterman of publicly calling them “crook[s]” and “money
launderer[s]” and the Shindorf plaintiffs accused Brandi Bitterman of publicly naming Mr.
Shindorf “a child molester.” The Shindorf plaintiffs later added a wrongful death count,
claiming that “[a]s a result of [defendants’] defamatory statements, decedent Douglas Shindorf
suffered severe mental anguish that contributed to his death.” (Mr. Shindorf’s death certificate
identifies “Leukopenic C Difficile Enterocolitis with Septic Shock” and “Acute Myeloblastic
Leukemia” as the causes of his death.)

        Defendants sought summary dismissal of the Shindorf claims on several grounds. The
circuit court initially denied the motions and ordered continued discovery. Thereafter, the
Shindorf plaintiffs failed to respond to discovery requests and did not appear at the hearing on
defendants’ renewed motion for summary disposition of the wrongful death claim. The court
then dismissed the wrongful death claim for failure to create a triable question of fact. The court
later dismissed the defamation and intentional infliction of emotional distress claims based on
the Shindorf plaintiffs’ continued failure to participate. The court also summarily dismissed
plaintiff Bolf’s complaint for failure to comply with a court order to issue a more definite
statement of her claim.

        Attorney Shaw presented documentation that he required brain surgery in May 2015,
which prevented his active participation in the litigation until August 15, 2015. Although the
court did not accept the attorney’s health concerns as an excuse to avoid summary disposition,
the court granted plaintiffs additional time to file reconsideration motions. The Shindorf
plaintiffs eventually sought reconsideration, but their motion was denied. Plaintiff Bolf failed to
request reconsideration.


1
  Mr. Shindorf died after preparing an affidavit but before the lawsuit could be filed. Shaw filed
the complaint on behalf of Mr. Shindorf’s estate and his widow, both as personal representative
of the estate and individually.


                                                -2-
        Although Mr. Bitterman won his bid to dismiss the lawsuits against him, he now appeals
certain of the circuit court orders that were not in his favor.

                                     II. TIME EXTENSION

        Mr. Bitterman first challenges the circuit court’s order extending the time in which
plaintiffs in both cases could file a motion for reconsideration. As noted, neither the Shindorf
plaintiffs nor Bolf successfully petitioned for reinstatement of their complaint. Accordingly, Mr.
Bitterman was not actually aggrieved by the court’s order and there is no remedy this Court
could provide. Whether treated as an issue of party standing or issue mootness, our review is
prohibited. See Manuel v Gill, 481 Mich. 637, 643; 753 NW2d 48 (2008) (“In order to have
appellate standing, the party filing an appeal must be ‘aggrieved.’ ”); Gen Motors Corp v Dep’t
of Treasury, 290 Mich. App. 355, 386; 803 NW2d 698 (2010) (“An issue is . . . moot when a
judgment, if entered, cannot for any reason have a practical legal effect on the existing
controversy.”).

                                        III. SANCTIONS

        Throughout the circuit court proceedings, Mr. Bitterman requested the imposition of
sanctions against the Shindorf plaintiffs and attorney Shaw. Mr. Bitterman included his first
request in his October 29, 2014 summary disposition motion filed in response to plaintiffs’
addition of a wrongful death count. Mr. Bitterman described the claim as frivolous and accused
Shaw of filing the claim out of revenge for the Bittermans’ earlier legal battles with the village.
The court did not consider the sanctions motion at that time, instead denying summary
disposition and ordering discovery into the factual basis for plaintiffs’ wrongful death claim.

        Mr. Bitterman again sought sanctions in his January 5, 2015 “renewed motion to
dismiss/summary disposition.” He contended that discovery established that Mr. Shindorf died
of leukemia and that no medical evidence supported that Mr. Shindorf’s death was caused by any
stress, let alone the stress of Mr. Bitterman’s alleged defamatory statements. Therefore, he
asserted that plaintiffs’ claim was frivolous. Mr. Bitterman also sought sanctions in a January 13
motion to compel discovery, citing Mrs. Shindorf’s vague answers to interrogatories and failure
to produce requested documents. The court then summarily dismissed the wrongful death count
and compelled discovery, but specifically “declined to rule on the request for sanctions.”

        On March 3, Mr. Bitterman filed a motion to summarily dismiss the defamation and
intentional infliction of emotional distress counts. These claims too were frivolous and filed
only to harass, Mr. Bitterman argued, warranting sanctions. The court took the matter “under
advisement.” On May 7, Mr. Bitterman reminded the court that his summary disposition motion
and sanctions request were still pending. In its June 26, 2015 order dismissing the remainder of
plaintiffs’ claims, the court indicated that it “declined to rule on Defendant Dennis Bitterman’s
request for costs and sanctions.” However, the court later allowed Mr. Bitterman to tax costs as
the prevailing party.

        The record before us reveals a possibility that the claims in the Shindorfs’ case were
frivolous and filed by Shaw for an improper purpose. Accordingly, the circuit court’s decision to



                                                -3-
ignore the motion was not harmless and we remand for consideration of Mr. Bitterman’s
sanctions request.

        As a general rule, civil litigants are responsible for their own attorney fees, unless a
statute, court rule, contract, or common-law principle creates an exception and shifts the burden
onto the opponent. Reed v Reed, 265 Mich. App. 131, 164; 693 NW2d 388 (2013). MCR 2.114
provides such an exception:

       (D) Effect of Signature. The signature of an attorney or party, whether or not the
       party is represented by an attorney, constitutes a certification by the signer that

         (1) he or she has read the document;

         (2) to the best of his or her knowledge, information, and belief formed after
       reasonable inquiry, the document is well grounded in fact and is warranted by
       existing law or a good faith argument for the extension, modification, or reversal
       of existing law; and

         (3) the document is not interposed for any improper purpose, such as to harass
       or to cause unnecessary delay or needless increase in the cost of litigation.

        (E) Sanctions for Violation. If a document is signed in violation of this rule, the
       court, on the motion of a party or on its own initiative, shall impose upon the
       person who signed it, a represented party, or both, an appropriate sanction, which
       may include an order to pay to the other party or parties the amount of the
       reasonable expenses incurred because of the filing of the document, including
       reasonable attorney fees. The court may not assess punitive damages.

        (F) Sanctions for Frivolous Claims and Defenses. In addition to sanctions under
       this rule, a party pleading a frivolous claim or defense is subject to costs as
       provided in MCR 2.625(A)(2). The court may not assess punitive damages.

The court rule imposes an “affirmative duty” on counsel “to conduct a reasonable inquiry” into
both the factual and legal basis of a claim before he or she signs the complaint. LaRose Market,
Inc v Sylvan Ctr, Inc, 209 Mich. App. 201, 210; 530 NW2d 505 (1995). By signing the document,
the attorney attests that the complaint is legally and factually supported and is being filed for a
proper purpose. In re Pitre, 202 Mich. App. 241, 243-244; 508 NW2d 140 (1993). Signing a
document in violation of these rules demands sanctions. Guerrero v Smith, 280 Mich. App. 647,
678; 761 NW2d 723 (2008).

        Likewise, MCL 600.2591(1) entitles a party to recover attorney fees and costs for a
frivolous action:

                Upon motion of any party, if a court finds that a civil action or defense to
       a civil action was frivolous, the court that conducts the civil action shall award to
       the prevailing party the costs and fees incurred by that party in connection with
       the civil action by assessing the costs and fees against the nonprevailing party and
       their attorney.

                                                -4-
MCL 600.2591(3)(a) defines a “frivolous” action as falling into one of three categories:

              (i) The party’s primary purpose in initiating the action or asserting the
       defense was to harass, embarrass, or injure the prevailing party.

               (ii) The party had no reasonable basis to believe that the facts underlying
       that party’s legal position were in fact true.

               (iii) The party’s legal position was devoid of arguable legal merit.

         The circuit court should judge the merit of plaintiffs’ claims and the motivations of their
counsel in the first instance. We note, however, that Mr. Bitterman’s sanctions request appears
supportable and should not have been left without resolution. From the record before of us at
least, it appears that plaintiffs failed to connect Mr. Bitterman’s alleged wrongdoing to their
injuries and that Mr. Shaw may have been motivated by the prior litigation between Oakley
Village and the Bitterman family. The circuit court is of course in a better position to judge the
credibility of the parties and therefore must take up this issue before this Court can entertain a
review. We remand to the circuit court to consider and resolve Mr. Bitterman’s request for
sanctions.

         We affirm in Docket No. 328223. In Docket No. 328222, we affirm in part and remand
in part for further proceedings consistent with this opinion. We do not retain jurisdiction.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ Peter D. O'Connell
                                                             /s/ Elizabeth L. Gleicher




                                                -5-